Exhibit 10.21

 



Amendment

to the

Scholastic Corporation

Management Stock Purchase Plan

(as amended and restated on September 23, 2008)

 

          1.      The following amendments are made effective as of September
21, 2011 to the Scholastic Corporation Management Stock Purchase Plan (as
amended and restated on September 23, 2008):

          (a)      Section 2.23 of the Plan is amended by deleting the first
paragraph thereof and replacing it with the following:

“2.23 Retirement. A termination of employment with the Company and all
Affiliates (other than for Cause) on or after age 55 and at least 10 years of
continuous service with the Company or its Affiliates in accordance with the
Company’s standard retirement policies as in effect from time to time or such
other definitions of Retirement as the Committee may determine from time to time
in its discretion.”

 

          (b)      Article 3 of the Plan is amended by deleting the first
paragraph thereof and replacing it with the following:

“ARTICLE 3 - SHARES RESERVED

          The aggregate number of shares of Common Stock reserved for issuance
pursuant to the Plan or with respect to which RSUs may be granted shall be
600,000, subject to adjustment as provided in Article 10 hereof.”

 

          2.      Except as specifically amended by the foregoing, the Plan
remains in full force and effect in accordance with the terms thereof prior to
such amendment.

          3.      The foregoing amendment was duly approved by resolution of the
Human Resources and Compensation Committee of the Board of Directors of
Scholastic Corporation at its meeting held on July 20, 2011 and shall become
effective on September 21, 2011, the date it is approved by the stockholders of
the Company in accordance with the requirements of the Company’s Certificate of
Incorporation and the laws of the State of Delaware.



--------------------------------------------------------------------------------